Citation Nr: 0816588	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  08-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for scleroderma.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veteran Affairs (VA) Atlanta, Georgia, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed scleroderma as a 
result of exposure to jet fuel during active service.  The 
Board notes that the veteran's DD 214 confirms that his 
military occupational specialty was Aircraft Jet Engine 
Mechanic.  

The veteran has presented medical treatment records showing 
that he currently has scleroderma.  In addition, he has 
presented medical statements from Michael J. Cohen, M.D. 
dated in November 2004 and December 2005, which indicate that 
exposure to jet fuel has been related to the development of 
scleroderma.  

The Board finds that the statements from Dr. Cohen are not 
sufficient to provide a basis for allowing the claim, as they 
do not specifically indicate that there is at least a fifty 
percent chance or higher that the veteran's scleroderma is 
related to service.  Nevertheless, Dr. Cohen's statements 
indicating that the veteran's scleroderma may be related to 
service are sufficient to trigger a duty on the part of the 
VA to obtain a more definite medical opinion pursuant to 
38 C.F.R. § 3.159(c)(4) (2007).  See McLendon v Principi, 20 
Vet. App. 79 (2006).  Accordingly, the claim must be remanded 
for the purpose of obtaining such an opinion.

The Board also notes that additional relevant evidence may 
exist which has not been obtained.  A letter from the Social 
Security Administration reflects that the veteran began 
receiving disability compensation from that agency effective 
May 1993; however, the entire file from the Social Security 
Administration, including the medical evidence on which the 
decision was based, is not of record.  Relevant records from 
a Federal department of agency should be obtained, if 
available.  See 38 C.F.R. § 3.159(c)(2) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  If any of the above 
requested records are shown to be at 
another storage facility, a request 
should be made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

2.  AFTER obtaining the outstanding 
Social Security records, the RO should 
forward the veteran's claims file to a VA 
physician with appropriate expertise for 
an informed opinion as to the etiology of 
any skin disabilities which the veteran 
may currently have, to include 
scleroderma.  IF the physician deems that 
a clinical examination of the veteran 
would be helpful to reaching an informed 
opinion on this question, the veteran 
should be scheduled for such an 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner should 
specifically comment as to the likelihood 
that any currently found disability is 
related to exposure to jet fuel during 
service  If the physician feels that the 
question is impossible to answer without 
resort to speculation, this should be 
stated.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



